Citation Nr: 0736383	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-30 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
chronic otitis media status post mastoidectomy.

2.  Entitlement to a compensable rating for left ear hearing 
loss. 

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to November 1969.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Houston Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, among other things, 
continued to rate the left ear hearing loss as noncompensable 
and ultimately increased the rating for left ear chronic 
otitis media to 10 percent disabling.  Also, the RO denied 
service connection for PTSD.  In September 2007, the veteran 
testified at a video conference hearing before the 
undersigned; a transcript of that hearing is of record. 

During his November 2002 VA examination, the veteran 
indicated that he has had vertigo since 1968 and at his 
September 2007 videoconference hearing, he appeared to raise 
the issue of vertigo again.  As the issue seeking service 
connection for vertigo has not been addressed by the RO, it 
is referred to the RO for further action.  

The issues of entitlement to service connection for PTSD and 
a compensable rating for left ear hearing loss are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The veteran is in receipt of the maximum schedular evaluation 
for otitis media, and there is no evidence that this 
disability causes marked interference with employment or has 
required frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected otitis media status post mastoidectomy have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.87, Diagnostic Code 6200 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2002 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decisions on these matters.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  While the July 2002 letter did not 
advise the veteran verbatim to submit everything he had 
pertinent to his claim, it explained the type of evidence 
necessary to substantiate his claim for an increased rating 
and asked him to send the information describing additional 
evidence or the evidence itself to VA.  This was equivalent 
to advising him to submit everything in his possession 
pertinent to the claim.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and the veteran was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded a 
VA medical examination in November 2002 and October 2003.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In June 2007 correspondence, the veteran 
indicated that he had no further evidence to submit.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

August 2002 to April 2003 South Texas Veterans Health Care 
System are negative for any complaints, treatment, or 
findings of chronic otitis media.  

On November 2002 VA examination, it was noted that the 
veteran served in Vietnam as a rifleman and a demolition 
expert.  While he blew up bunkers in Vietnam, there was an 
accidental explosion that blasted him with debris and caused 
a concussion and perforated the left tympanic membrane.  In 
1983, he underwent a mastoidectomy and tympanoplasty.  He had 
periodic infections.  He claimed that his hearing loss and 
tinnitus was getting progressively worse and that he had 
vertigo since 1968. 

Physical exam revealed a slightly deformed left mastoid due 
to previous mastoidectomy.  The external canals were patent, 
and of normal size, configurations without stenosis, 
obstruction, or foreign bodies.  The tympanic membrane was 
grossly thickened and scarred, and retracted with negative 
Valsalva.  The tuning fork exam indicated that the air 
conduction was equal to bone conduction on the left.  The 
diagnosis was hearing loss with evidence of left middle ear 
disease with retraction, effusion, fixed tympanic membrane 
secondary to chronic otitis media status post perforation in 
Vietnam (1968).  

October 2003 VA examination reported a history of hearing 
loss, painful and tender scar secondary to mastoidectomy, 
chronic otitis media, status post adenoidectomy, and ruptured 
eardrum.  Physical examination revealed that the auricles 
were normal bilaterally.  The external canals were open and 
normal bilaterally.  The tympanic membranes were intact and 
normal bilaterally.  The mastoids were normal bilaterally.  
There was no active ear disease.  Neither ear was actively 
infected.  It was noted that in regards to a painful and 
tender scar secondary to mastoidectomy, the veteran had 
complaints of an achy feeling in his left ear.  The left ear 
had a chronic otitis media picture, post mastoidectomy.  The 
examiner specifically added that the painful and tender scar 
was not different from the chronic otitis media diagnosis.  
In regards to his ruptured eardrum, the diagnosis was 
resolved. 

August 2004 to June 2005 South Texas Veterans Health Care 
System records showed treatment for otitis media in January 
2005.  September 2005 to November 2006 treatment records were 
negative for any complaints, findings, and diagnoses of 
otitis media.  

On April 2006 audiology examination, the veteran had 
complaints of hearing loss and tinnitus.  Left ear auricle 
examination was within normal limits and external ear 
examination was within normal limits.  

During his September 2007 video conference hearing, the 
veteran indicated that he had pain in his ears that felt like 
an infection.  He indicated that there was no drainage, but 
felt like he was having equilibrium problems.  

III.  Criteria 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA 
regulations also require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A compensable 10 percent rating for chronic suppurative 
otitis media, mastoiditis, or cholesteatoma (or any 
combination) is warranted during suppuration, or with aural 
polyps. 38 C.F.R. § 4.87, Diagnostic Code 6200 (2007).  Other 
symptoms such as hearing impairment, labyrinthitis, facial 
nerve paralysis or bone loss of skull are rated separately, 
if present. 38 C.F.R. § 4.87, Diagnostic Code 6200, note 
(2007).

IV.  Analysis

The veteran is currently evaluated at the highest schedular 
rating available for otitis media status post mastoidectomy.

The Board notes that separate ratings have been assigned for 
painful and tender scar status post mastoidectomy and 
ruptured left eardrum and those issues are not before the 
Board at this time.  Additionally, the veteran's left ear 
hearing loss is separately rated and will be considered apart 
from the evaluation for otitis media.  There are no other 
diagnoses warranting separate evaluations.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

In this case marked interference with employment due to 
otitis media has not been alleged or otherwise shown and the 
veteran's disability has not required any periods of recent 
hospitalization.  The 10 percent rating is intended to 
compensate him for the several days a year of lost work.  
Marked interference beyond that contemplated by the current 
rating has not been demonstrated.  There is no other evidence 
of unusual circumstances.  There is, accordingly, no basis 
for referring the claim for extraschedular consideration. 38 
C.F.R. § 3.321(b).

Because the veteran is in receipt of the maximum schedular 
evaluation and there are no unusual circumstances warranting 
extraschedular consideration, the weight of the evidence is 
against the claim, and it is denied. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an increased rating in excess for otitis media 
status post mastoidectomy is denied.


REMAND

It appears that pertinent medical evidence remains 
outstanding.  The veteran contends that he was treated at the 
St. Gerald Navy Hospital Ship (or possibly called the 
Sanctuary) after he was wounded by an explosion in Vietnam.  
Treatment records from the Navy Hospital Ship have note been 
associated with the claims file, and, if available, should be 
obtained.  During his September 2007 video conference 
hearing, the veteran indicated that his last audiological 
evaluation was approximately 6 months ago through VA.  
Records from this more recent hearing evaluation have not 
been associated with the claims file.  He also indicated that 
he seeks periodic treatment through VA for PTSD.  As more 
recent records may have some bearing on the veteran's claim, 
and are constructively of record, such records must be 
obtained.    

The veteran contends that he has PTSD related to an alleged 
in-service stressor in Vietnam, warranting service connection 
PTSD. See 38 C.F.R. § 3.304(f).  According to his DD Form 
214, he served in Vietnam for 11 months and 29 days. Service 
personnel records show that his military occupational 
specialty was rifleman and scout observer.  Records show that 
he was awarded decorations indicating service in Vietnam, but 
not evidencing combat.  His service medical records are 
negative for any psychiatric disorder. 

In September 2004, the veteran provided information in 
support of his PTSD claim.  He indicated that in November or 
December 1969, a fellow soldier ("A."), from Yoakum, Texas, 
accidentally caught himself on fire after a flare hit his 
gear and was seriously wounded.  The veteran helped to put 
out the fire.  This occurred at Camp Eagle, South Vietnam, 
while he was serving the 2nd & 17th Air Mobile Company, 101st 
Airborne Division.

In approximately October or November 1969, the veteran's unit 
ambushed the Vietcong and then had to place the dead in body 
bags.  This occurred approximately 5 miles Northwest of Camp 
Evans while he was serving with the 2nd & 17th Air Mobile 
Company, 101st Airborne Division.  

In August or September 1969, the veteran's Lieutenant 
("W.") was killed or wounded in action.  He was there when 
"W." was taken away by helicopter.   

In September or October 1969, the veteran's squad leader, 
("S."), from New Mexico, was killed or wounded in action 
after he stepped on a booby trap.  

In November 2004, the veteran's claim was denied on the basis 
that that the available evidence was insufficient to confirm 
that the veteran actually engaged in combat or was a prisoner 
of war.  

In a May 2006 statement, H. C., Jr. indicated that he met the 
veteran in Vietnam, was separated from him, and met him again 
at the Navy Hospital Ship (St. Gerald Navy Hospital).  He 
indicated that the veteran was involved in combat and some of 
his comrades were killed.  Specialist PFC "R." was killed 
and Sergeant "S." was wounded during an operation to search 
and destroy.  The veteran told H. C. that he was at hospital 
because he was wounded by a demolition explosion.  The 
veteran also helped to put out a fire that seriously wounded 
"A."  

VA outpatient treatment records include the diagnosis of 
PTSD.  

Here, the veteran is not shown to have served in combat; and 
the record does not show a verified stressor event in 
service, as is necessary to substantiate a claim of service 
connection for PTSD. See 38 C.F.R. § 3.304(f).  The VA 
medical reports include a diagnosis of PTSD, but do not 
identify the stressor event(s) on which the diagnosis is 
based.  Significantly, the matter of whether the veteran has 
been exposed to a verifiable stressor event in service has 
not been adequately developed. 

Accordingly, the case is REMANDED for the following action:

1.	The appellant must be asked to identify 
all health care providers, VA and 
private, who may possess additional 
records pertinent to the claims on 
appeal and provide approximate dates of 
treatment.  Complete treatment records 
must be obtained from all identified 
treatment sources.  The appellant must 
assist in this development by providing 
the requested identifying information 
and any necessary releases.

2.	The RO/AMC should ask the veteran to 
complete a PTSD questionnaire.  He 
should identify his alleged stressor 
events in service, providing as many 
details (description of event, names, 
date, location, unit) as possible 
regarding these events.  The RO/AMC 
should arrange for verification of all 
stressor events for which there is 
sufficient information to pursue 
verification.  If the veteran initially 
provides insufficient information to 
seek verification, he should be advised 
of how his information is lacking, and 
afforded the opportunity to provide 
more complete information. 

3.	The RO/AMC must make a determination as 
to whether or not the veteran was 
engaged in combat or was exposed to a 
stressor event in service (and if so, 
complete a narrative report identifying 
the stressor event found, and the 
evidence for this).

4.	If (and only if) the development sought 
above results in a finding by the 
RO/AMC that the veteran was subjected 
to a stressor event in service, the 
RO/AMC should arrange for the veteran 
to be examined by a psychiatrist to 
determine if he has PTSD based on such 
stressor event.  In such event, the 
RO/AMC must advise the examiner as to 
what stressor event(s) is/are verified, 
and provide the veteran's claims file 
to the examiner for review.  Upon 
review of the claims file and 
evaluation of the veteran, the examiner 
should provide an opinion as to whether 
or not the veteran has a medical 
diagnosis of PTSD based on a verified 
stressor event in service in accordance 
with DSM-IV.  If PTSD is diagnosed, the 
examiner must identify the stressor 
event and symptoms which support such 
diagnosis.  The examiner must explain 
the rationale for all opinions given.

5.	If (and only if) some evidence is 
obtained indicating that the left ear 
hearing loss has become progressively 
worse since his last VA examination in 
April 2006, then the veteran should be 
referred for a VA examination.  The 
veteran's claims file should be 
reviewed and the examiner should report 
results of audiometric testing and 
speech recognition scores.  

6.	Then, the RO/AMC should readjudicate 
the issues on appeal.  If the 
determination remains unfavorable, the 
veteran and his representative should 
be provided a supplemental statement of 
the case and an opportunity to respond 
prior to the case being returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).
	



______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


